OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:September 30 Date of reporting period:July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Form N-PX: Proxy Voting Records Fund Name:Towle Deep Value Fund (TDVFX) Reporting Period: 7/1/12 to 6/30/13 Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction SUPERVALU INC. SVU 17-Jul-12 USA Annual 22-May-12 Elect Director Donald R. Chappel Mgmt Yes For For For SUPERVALU INC. SVU 17-Jul-12 USA Annual 22-May-12 Elect Director Irwin S. Cohen Mgmt Yes For For For SUPERVALU INC. SVU 17-Jul-12 USA Annual 22-May-12 Elect Director Ronald E. Daly Mgmt Yes For For For SUPERVALU INC. SVU 17-Jul-12 USA Annual 22-May-12 Elect Director Susan E. Engel Mgmt Yes For For For SUPERVALU INC. SVU 17-Jul-12 USA Annual 22-May-12 Elect Director Philip L. Francis Mgmt Yes For For For SUPERVALU INC. SVU 17-Jul-12 USA Annual 22-May-12 Elect Director Edwin C. Gage Mgmt Yes For For For SUPERVALU INC. SVU 17-Jul-12 USA Annual 22-May-12 Elect Director Craig R. Herkert Mgmt Yes For For For SUPERVALU INC. SVU 17-Jul-12 USA Annual 22-May-12 Elect Director Steven S. Rogers Mgmt Yes For For For SUPERVALU INC. SVU 17-Jul-12 USA Annual 22-May-12 Elect Director Matthew E. Rubel Mgmt Yes For For For SUPERVALU INC. SVU 17-Jul-12 USA Annual 22-May-12 Elect Director Wayne C. Sales Mgmt Yes For For For SUPERVALU INC. SVU 17-Jul-12 USA Annual 22-May-12 Elect Director Kathi P. Seifert Mgmt Yes For For For SUPERVALU INC. SVU 17-Jul-12 USA Annual 22-May-12 Ratify Auditors Mgmt Yes For For For SUPERVALU INC. SVU 17-Jul-12 USA Annual 22-May-12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For SUPERVALU INC. SVU 17-Jul-12 USA Annual 22-May-12 Approve Omnibus Stock Plan Mgmt Yes For For For SUPERVALU INC. SVU 17-Jul-12 USA Annual 22-May-12 Amend Deferred Compensation Plan Mgmt Yes For For For SUPERVALU INC. SVU 17-Jul-12 USA Annual 22-May-12 Reduce Supermajority Vote Requirement Mgmt Yes For For For SUPERVALU INC. SVU 17-Jul-12 USA Annual 22-May-12 Reduce Supermajority Vote Requirement Mgmt Yes For For For SUPERVALU INC. SVU 17-Jul-12 USA Annual 22-May-12 Adjust Par Value of Common Stock Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 28-Jun-12 Auto- Approved 28-Jun-12 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Dole Food Company, Inc. DOLE 06-Dec-12 USA Special 25-Oct-12 Approve Sale of Company Assets Mgmt Yes For For For Dole Food Company, Inc. DOLE 06-Dec-12 USA Special 25-Oct-12 Advisory Vote on Golden Parachutes Mgmt Yes For Against Against Dole Food Company, Inc. DOLE 06-Dec-12 USA Special 25-Oct-12 Adjourn Meeting Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 26-Nov-12 Auto- Approved 26-Nov-12 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Meritor, Inc. MTOR 24-Jan-13 USA 59001K100 Annual 16-Nov-12 59001K100 Elect Director Ivor J. Evans Mgmt Yes For Withhold Withhold Meritor, Inc. MTOR 24-Jan-13 USA 59001K100 Annual 16-Nov-12 59001K100 Elect Director Charles G. McClure, Jr. Mgmt Yes For Withhold Withhold Meritor, Inc. MTOR 24-Jan-13 USA 59001K100 Annual 16-Nov-12 59001K100 Elect Director William R. Newlin Mgmt Yes For Withhold Withhold Meritor, Inc. MTOR 24-Jan-13 USA 59001K100 Annual 16-Nov-12 59001K100 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For Against Against Meritor, Inc. MTOR 24-Jan-13 USA 59001K100 Annual 16-Nov-12 59001K100 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 11-Jan-13 Auto- Approved 11-Jan-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Navistar International Corporation NAV 19-Feb-13 USA 63934E108 Annual 11-Jan-13 63934E108 Elect Director John C. Pope Mgmt Yes For For For Navistar International Corporation NAV 19-Feb-13 USA 63934E108 Annual 11-Jan-13 63934E108 Elect Director Vincent J. Intrieri Mgmt Yes For For For Navistar International Corporation NAV 19-Feb-13 USA 63934E108 Annual 11-Jan-13 63934E108 Elect Director Michael N. Hammes Mgmt Yes For For For Navistar International Corporation NAV 19-Feb-13 USA 63934E108 Annual 11-Jan-13 63934E108 Elect Director Mark H. Rachesky Mgmt Yes For For For Navistar International Corporation NAV 19-Feb-13 USA 63934E108 Annual 11-Jan-13 63934E108 Elect Director Samuel J. Merksamer Mgmt Yes For For For Navistar International Corporation NAV 19-Feb-13 USA 63934E108 Annual 11-Jan-13 63934E108 Elect Director Stanley A. McChrystal Mgmt Yes For For For Navistar International Corporation NAV 19-Feb-13 USA 63934E108 Annual 11-Jan-13 63934E108 Ratify Auditors Mgmt Yes For For For Navistar International Corporation NAV 19-Feb-13 USA 63934E108 Annual 11-Jan-13 63934E108 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For Against Against Navistar International Corporation NAV 19-Feb-13 USA 63934E108 Annual 11-Jan-13 63934E108 Approve Omnibus Stock Plan Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 15-Feb-13 Auto- Approved 15-Feb-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Sanmina Corporation SANM 11-Mar-13 USA Annual 18-Jan-13 Elect Director Jure Sola Mgmt Yes For For For Sanmina Corporation SANM 11-Mar-13 USA Annual 18-Jan-13 Elect Director Neil R. Bonke Mgmt Yes For For For Sanmina Corporation SANM 11-Mar-13 USA Annual 18-Jan-13 Elect Director John P. Goldsberry Mgmt Yes For For For Sanmina Corporation SANM 11-Mar-13 USA Annual 18-Jan-13 Elect Director Joseph G. Licata, Jr. Mgmt Yes For For For Sanmina Corporation SANM 11-Mar-13 USA Annual 18-Jan-13 Elect Director Jean Manas Mgmt Yes For For For Sanmina Corporation SANM 11-Mar-13 USA Annual 18-Jan-13 Elect Director Mario M. Rosati Mgmt Yes For For For Sanmina Corporation SANM 11-Mar-13 USA Annual 18-Jan-13 Elect Director Wayne Shortridge Mgmt Yes For For For Sanmina Corporation SANM 11-Mar-13 USA Annual 18-Jan-13 Elect Director Jackie M. Ward Mgmt Yes For For For Sanmina Corporation SANM 11-Mar-13 USA Annual 18-Jan-13 Ratify Auditors Mgmt Yes For For For Sanmina Corporation SANM 11-Mar-13 USA Annual 18-Jan-13 Amend Omnibus Stock Plan Mgmt Yes For For For Sanmina Corporation SANM 11-Mar-13 USA Annual 18-Jan-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 20-Feb-13 Auto- Approved 20-Feb-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction The Goodyear Tire & Rubber Company GT 15-Apr-13 USA Annual 20-Feb-13 Elect Director William J. Conaty Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 15-Apr-13 USA Annual 20-Feb-13 Elect Director James A. Firestone Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 15-Apr-13 USA Annual 20-Feb-13 Elect Director Werner Geissler Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 15-Apr-13 USA Annual 20-Feb-13 Elect Director Peter S. Hellman Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 15-Apr-13 USA Annual 20-Feb-13 Elect Director Richard J. Kramer Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 15-Apr-13 USA Annual 20-Feb-13 Elect Director W. Alan McCollough Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 15-Apr-13 USA Annual 20-Feb-13 Elect Director John E. McGlade Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 15-Apr-13 USA Annual 20-Feb-13 Elect Director Roderick A. Palmore Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 15-Apr-13 USA Annual 20-Feb-13 Elect Director Shirley D. Peterson Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 15-Apr-13 USA Annual 20-Feb-13 Elect Director Stephanie A. Streeter Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 15-Apr-13 USA Annual 20-Feb-13 Elect Director Thomas H. Weidemeyer Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 15-Apr-13 USA Annual 20-Feb-13 Elect Director Michael R. Wessel Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 15-Apr-13 USA Annual 20-Feb-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For Against Against The Goodyear Tire & Rubber Company GT 15-Apr-13 USA Annual 20-Feb-13 Approve Omnibus Stock Plan Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 15-Apr-13 USA Annual 20-Feb-13 Reduce Supermajority Vote Requirement to Remove Directors Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 15-Apr-13 USA Annual 20-Feb-13 Reduce Supermajority Vote Requirement for Certain Business Combinations Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 15-Apr-13 USA Annual 20-Feb-13 Eliminate Cumulative Voting Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 15-Apr-13 USA Annual 20-Feb-13 Amend Right to Call Special Meeting Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 15-Apr-13 USA Annual 20-Feb-13 Opt Out of State's Control Share Acquisition Law Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 15-Apr-13 USA Annual 20-Feb-13 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 02-Apr-13 Auto- Approved 02-Apr-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Celestica Inc. CLS 23-Apr-13 Canada 15101Q108 Annual 08-Mar-13 15101Q108 Meeting for Subordinate Voting and Multiple Voting Shareholders Mgmt No Celestica Inc. CLS 23-Apr-13 Canada 15101Q108 Annual 08-Mar-13 15101Q108 Elect Director Dan DiMaggio Mgmt Yes For For For Celestica Inc. CLS 23-Apr-13 Canada 15101Q108 Annual 08-Mar-13 15101Q108 Elect Director William A. Etherington Mgmt Yes For For For Celestica Inc. CLS 23-Apr-13 Canada 15101Q108 Annual 08-Mar-13 15101Q108 Elect Director Laurette Koellner Mgmt Yes For For For Celestica Inc. CLS 23-Apr-13 Canada 15101Q108 Annual 08-Mar-13 15101Q108 Elect Director Craig H. Muhlhauser Mgmt Yes For For For Celestica Inc. CLS 23-Apr-13 Canada 15101Q108 Annual 08-Mar-13 15101Q108 Elect Director Joseph M. Natale Mgmt Yes For For For Celestica Inc. CLS 23-Apr-13 Canada 15101Q108 Annual 08-Mar-13 15101Q108 Elect Director Eamon J. Ryan Mgmt Yes For For For Celestica Inc. CLS 23-Apr-13 Canada 15101Q108 Annual 08-Mar-13 15101Q108 Elect Director Gerald W. Schwartz Mgmt Yes For For For Celestica Inc. CLS 23-Apr-13 Canada 15101Q108 Annual 08-Mar-13 15101Q108 Elect Director Michael Wilson Mgmt Yes For For For Celestica Inc. CLS 23-Apr-13 Canada 15101Q108 Annual 08-Mar-13 15101Q108 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt Yes For For For Celestica Inc. CLS 23-Apr-13 Canada 15101Q108 Annual 08-Mar-13 15101Q108 Advisory Vote on Executive Compensation Approach Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 27-Mar-13 Auto- Approved 27-Mar-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction CNA Financial Corporation CNA 24-Apr-13 USA Annual 06-Mar-13 Elect Director Paul J. Liska Mgmt Yes For For For CNA Financial Corporation CNA 24-Apr-13 USA Annual 06-Mar-13 Elect Director Jose O. Montemayor Mgmt Yes For For For CNA Financial Corporation CNA 24-Apr-13 USA Annual 06-Mar-13 Elect Director Thomas F. Motamed Mgmt Yes For Withhold Withhold CNA Financial Corporation CNA 24-Apr-13 USA Annual 06-Mar-13 Elect Director Don M. Randel Mgmt Yes For For For CNA Financial Corporation CNA 24-Apr-13 USA Annual 06-Mar-13 Elect Director Joseph Rosenberg Mgmt Yes For Withhold Withhold CNA Financial Corporation CNA 24-Apr-13 USA Annual 06-Mar-13 Elect Director Andrew H. Tisch Mgmt Yes For Withhold Withhold CNA Financial Corporation CNA 24-Apr-13 USA Annual 06-Mar-13 Elect Director James S. Tisch Mgmt Yes For Withhold Withhold CNA Financial Corporation CNA 24-Apr-13 USA Annual 06-Mar-13 Elect Director Marvin Zonis Mgmt Yes For For For CNA Financial Corporation CNA 24-Apr-13 USA Annual 06-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For CNA Financial Corporation CNA 24-Apr-13 USA Annual 06-Mar-13 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 23-Mar-13 Auto- Approved 23-Mar-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction OfficeMax Incorporated OMX 29-Apr-13 USA 67622P101 Annual 08-Mar-13 67622P101 Elect Director Warren F. Bryant Mgmt Yes For For For OfficeMax Incorporated OMX 29-Apr-13 USA 67622P101 Annual 08-Mar-13 67622P101 Elect Director Joseph M. DePinto Mgmt Yes For For For OfficeMax Incorporated OMX 29-Apr-13 USA 67622P101 Annual 08-Mar-13 67622P101 Elect Director Rakesh Gangwal Mgmt Yes For For For OfficeMax Incorporated OMX 29-Apr-13 USA 67622P101 Annual 08-Mar-13 67622P101 Elect Director V. James Marino Mgmt Yes For For For OfficeMax Incorporated OMX 29-Apr-13 USA 67622P101 Annual 08-Mar-13 67622P101 Elect Director William J. Montgoris Mgmt Yes For For For OfficeMax Incorporated OMX 29-Apr-13 USA 67622P101 Annual 08-Mar-13 67622P101 Elect Director FrancescaRuiz de Luzuriaga Mgmt Yes For For For OfficeMax Incorporated OMX 29-Apr-13 USA 67622P101 Annual 08-Mar-13 67622P101 Elect Director Ravichandra K. Saligram Mgmt Yes For For For OfficeMax Incorporated OMX 29-Apr-13 USA 67622P101 Annual 08-Mar-13 67622P101 Elect Director David M. Szymanski Mgmt Yes For For For OfficeMax Incorporated OMX 29-Apr-13 USA 67622P101 Annual 08-Mar-13 67622P101 Ratify Auditors Mgmt Yes For For For OfficeMax Incorporated OMX 29-Apr-13 USA 67622P101 Annual 08-Mar-13 67622P101 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For OfficeMax Incorporated OMX 29-Apr-13 USA 67622P101 Annual 08-Mar-13 67622P101 Amend Omnibus Stock Plan Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 05-Apr-13 Auto- Approved 05-Apr-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Peabody Energy Corporation BTU 29-Apr-13 USA Annual 11-Mar-13 Elect Director Gregory H. Boyce Mgmt Yes For For For Peabody Energy Corporation BTU 29-Apr-13 USA Annual 11-Mar-13 Elect Director William A. Coley Mgmt Yes For For For Peabody Energy Corporation BTU 29-Apr-13 USA Annual 11-Mar-13 Elect Director William E. James Mgmt Yes For For For Peabody Energy Corporation BTU 29-Apr-13 USA Annual 11-Mar-13 Elect Director Robert B. Karn, III Mgmt Yes For For For Peabody Energy Corporation BTU 29-Apr-13 USA Annual 11-Mar-13 Elect Director Henry E. Lentz Mgmt Yes For For For Peabody Energy Corporation BTU 29-Apr-13 USA Annual 11-Mar-13 Elect Director Robert A. Malone Mgmt Yes For For For Peabody Energy Corporation BTU 29-Apr-13 USA Annual 11-Mar-13 Elect Director William C. Rusnack Mgmt Yes For For For Peabody Energy Corporation BTU 29-Apr-13 USA Annual 11-Mar-13 Elect Director John F. Turner Mgmt Yes For For For Peabody Energy Corporation BTU 29-Apr-13 USA Annual 11-Mar-13 Elect Director Sandra A. Van Trease Mgmt Yes For For For Peabody Energy Corporation BTU 29-Apr-13 USA Annual 11-Mar-13 Elect Director Alan H. Washkowitz Mgmt Yes For For For Peabody Energy Corporation BTU 29-Apr-13 USA Annual 11-Mar-13 Ratify Auditors Mgmt Yes For For For Peabody Energy Corporation BTU 29-Apr-13 USA Annual 11-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Peabody Energy Corporation BTU 29-Apr-13 USA Annual 11-Mar-13 Amend Executive Incentive Bonus Plan Mgmt Yes For For For Peabody Energy Corporation BTU 29-Apr-13 USA Annual 11-Mar-13 Report on Lobbying Payments and Policy SH Yes Against For For Peabody Energy Corporation BTU 29-Apr-13 USA Annual 11-Mar-13 Require Independent Board Chairman SH Yes Against For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 11-Apr-13 Auto- Approved 11-Apr-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Tesoro Corporation TSO 01-May-13 USA Annual 12-Mar-13 Elect Director Rodney F. Chase Mgmt Yes For For For Tesoro Corporation TSO 01-May-13 USA Annual 12-Mar-13 Elect Director Gregory J. Goff Mgmt Yes For For For Tesoro Corporation TSO 01-May-13 USA Annual 12-Mar-13 Elect Director Robert W. Goldman Mgmt Yes For For For Tesoro Corporation TSO 01-May-13 USA Annual 12-Mar-13 Elect Director Steven H. Grapstein Mgmt Yes For For For Tesoro Corporation TSO 01-May-13 USA Annual 12-Mar-13 Elect Director David Lilley Mgmt Yes For For For Tesoro Corporation TSO 01-May-13 USA Annual 12-Mar-13 Elect Director Mary Pat McCarthy Mgmt Yes For For For Tesoro Corporation TSO 01-May-13 USA Annual 12-Mar-13 Elect Director J.W. Nokes Mgmt Yes For For For Tesoro Corporation TSO 01-May-13 USA Annual 12-Mar-13 Elect Director Susan Tomasky Mgmt Yes For For For Tesoro Corporation TSO 01-May-13 USA Annual 12-Mar-13 Elect Director Michael E. Wiley Mgmt Yes For For For Tesoro Corporation TSO 01-May-13 USA Annual 12-Mar-13 Elect Director Patrick Y. Yang Mgmt Yes For For For Tesoro Corporation TSO 01-May-13 USA Annual 12-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Tesoro Corporation TSO 01-May-13 USA Annual 12-Mar-13 Amend Omnibus Stock Plan Mgmt Yes For For For Tesoro Corporation TSO 01-May-13 USA Annual 12-Mar-13 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 30-Mar-13 Auto- Approved 30-Mar-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Unisys Corporation UIS 02-May-13 USA Annual 04-Mar-13 Elect Director J. Edward Coleman Mgmt Yes For For For Unisys Corporation UIS 02-May-13 USA Annual 04-Mar-13 Elect Director Alison Davis Mgmt Yes For For For Unisys Corporation UIS 02-May-13 USA Annual 04-Mar-13 Elect Director Nathaniel A. Davis Mgmt Yes For For For Unisys Corporation UIS 02-May-13 USA Annual 04-Mar-13 Elect Director Henry C. Duques Mgmt Yes For For For Unisys Corporation UIS 02-May-13 USA Annual 04-Mar-13 Elect Director Matthew J. Espe Mgmt Yes For For For Unisys Corporation UIS 02-May-13 USA Annual 04-Mar-13 Elect Director Denise K. Fletcher Mgmt Yes For For For Unisys Corporation UIS 02-May-13 USA Annual 04-Mar-13 Elect Director Leslie F. Kenne Mgmt Yes For For For Unisys Corporation UIS 02-May-13 USA Annual 04-Mar-13 Elect Director Lee D. Roberts Mgmt Yes For For For Unisys Corporation UIS 02-May-13 USA Annual 04-Mar-13 Elect Director Paul E. Weaver Mgmt Yes For For For Unisys Corporation UIS 02-May-13 USA Annual 04-Mar-13 Ratify Auditors Mgmt Yes For For For Unisys Corporation UIS 02-May-13 USA Annual 04-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 16-Apr-13 Auto- Approved 16-Apr-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Valero Energy Corporation VLO 02-May-13 USA 91913Y100 Annual 05-Mar-13 91913Y100 Elect Director Jerry D. Choate Mgmt Yes For For For Valero Energy Corporation VLO 02-May-13 USA 91913Y100 Annual 05-Mar-13 91913Y100 Elect Director Ruben M. Escobedo Mgmt Yes For For For Valero Energy Corporation VLO 02-May-13 USA 91913Y100 Annual 05-Mar-13 91913Y100 Elect Director William R. Klesse Mgmt Yes For For For Valero Energy Corporation VLO 02-May-13 USA 91913Y100 Annual 05-Mar-13 91913Y100 Elect Director Deborah P. Majoras Mgmt Yes For For For Valero Energy Corporation VLO 02-May-13 USA 91913Y100 Annual 05-Mar-13 91913Y100 Elect Director Bob Marbut Mgmt Yes For For For Valero Energy Corporation VLO 02-May-13 USA 91913Y100 Annual 05-Mar-13 91913Y100 Elect Director Donald L. Nickles Mgmt Yes For For For Valero Energy Corporation VLO 02-May-13 USA 91913Y100 Annual 05-Mar-13 91913Y100 Elect Director Philip J. Pfeiffer Mgmt Yes For For For Valero Energy Corporation VLO 02-May-13 USA 91913Y100 Annual 05-Mar-13 91913Y100 Elect Director Robert A. Profusek Mgmt Yes For For For Valero Energy Corporation VLO 02-May-13 USA 91913Y100 Annual 05-Mar-13 91913Y100 Elect Director Susan Kaufman Purcell Mgmt Yes For For For Valero Energy Corporation VLO 02-May-13 USA 91913Y100 Annual 05-Mar-13 91913Y100 Elect Director Stephen M. Waters Mgmt Yes For For For Valero Energy Corporation VLO 02-May-13 USA 91913Y100 Annual 05-Mar-13 91913Y100 Elect Director Randall J. Weisenburger Mgmt Yes For For For Valero Energy Corporation VLO 02-May-13 USA 91913Y100 Annual 05-Mar-13 91913Y100 Elect Director Rayford Wilkins, Jr. Mgmt Yes For For For Valero Energy Corporation VLO 02-May-13 USA 91913Y100 Annual 05-Mar-13 91913Y100 Ratify Auditors Mgmt Yes For For For Valero Energy Corporation VLO 02-May-13 USA 91913Y100 Annual 05-Mar-13 91913Y100 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Valero Energy Corporation VLO 02-May-13 USA 91913Y100 Annual 05-Mar-13 91913Y100 Report on Political Contributions and Lobbying Expenditures SH Yes Against For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 16-Apr-13 Auto- Approved 16-Apr-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Argo Group International Holdings, Ltd. AGII 07-May-13 Bermuda G0464B107 Annual 04-Mar-13 G0464B107 Elect Director F. Sedgwick Browne Mgmt Yes For For For Argo Group International Holdings, Ltd. AGII 07-May-13 Bermuda G0464B107 Annual 04-Mar-13 G0464B107 Elect Director Hector De Leon Mgmt Yes For For For Argo Group International Holdings, Ltd. AGII 07-May-13 Bermuda G0464B107 Annual 04-Mar-13 G0464B107 Elect Director Kathleen A. Nealon Mgmt Yes For For For Argo Group International Holdings, Ltd. AGII 07-May-13 Bermuda G0464B107 Annual 04-Mar-13 G0464B107 Elect Director John H. Tonelli Mgmt Yes For For For Argo Group International Holdings, Ltd. AGII 07-May-13 Bermuda G0464B107 Annual 04-Mar-13 G0464B107 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Argo Group International Holdings, Ltd. AGII 07-May-13 Bermuda G0464B107 Annual 04-Mar-13 G0464B107 Approve Auditors and Authorize Board to Fix Their Remuneration Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 23-Apr-13 Auto- Approved 23-Apr-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Air Transport Services Group, Inc. ATSG 10-May-13 USA 00922R105 Annual 13-Mar-13 00922R105 Elect Director Richard M. Baudouin Mgmt Yes For For For Air Transport Services Group, Inc. ATSG 10-May-13 USA 00922R105 Annual 13-Mar-13 00922R105 Elect Director Randy D. Rademacher Mgmt Yes For For For Air Transport Services Group, Inc. ATSG 10-May-13 USA 00922R105 Annual 13-Mar-13 00922R105 Declassify the Board of Directors Mgmt Yes For For For Air Transport Services Group, Inc. ATSG 10-May-13 USA 00922R105 Annual 13-Mar-13 00922R105 Ratify Auditors Mgmt Yes For For For Air Transport Services Group, Inc. ATSG 10-May-13 USA 00922R105 Annual 13-Mar-13 00922R105 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For Against Against Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 30-Apr-13 Auto- Approved 30-Apr-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Cal Dive International, Inc. DVR 14-May-13 USA 12802T101 Annual 15-Mar-13 12802T101 Elect Director John B. Reed, Jr. Mgmt Yes For For For Cal Dive International, Inc. DVR 14-May-13 USA 12802T101 Annual 15-Mar-13 12802T101 Elect Director David E. Preng Mgmt Yes For For For Cal Dive International, Inc. DVR 14-May-13 USA 12802T101 Annual 15-Mar-13 12802T101 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Cal Dive International, Inc. DVR 14-May-13 USA 12802T101 Annual 15-Mar-13 12802T101 Approve Omnibus Stock Plan Mgmt Yes For For For Cal Dive International, Inc. DVR 14-May-13 USA 12802T101 Annual 15-Mar-13 12802T101 Approve Issuance of Warrants/Convertible Debentures Mgmt Yes For For For Cal Dive International, Inc. DVR 14-May-13 USA 12802T101 Annual 15-Mar-13 12802T101 Amend Certificate of Incorporation to Remove Article XII Mgmt Yes For For For Cal Dive International, Inc. DVR 14-May-13 USA 12802T101 Annual 15-Mar-13 12802T101 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 01-May-13 Auto- Approved 01-May-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction The Hanover Insurance Group, Inc. THG 14-May-13 USA Annual 20-Mar-13 Elect Director Michael P. Angelini Mgmt Yes For For For The Hanover Insurance Group, Inc. THG 14-May-13 USA Annual 20-Mar-13 Elect Director P. Kevin Condron Mgmt Yes For For For The Hanover Insurance Group, Inc. THG 14-May-13 USA Annual 20-Mar-13 Elect Director Frederick H. Eppinger Mgmt Yes For For For The Hanover Insurance Group, Inc. THG 14-May-13 USA Annual 20-Mar-13 Elect Director Neal F. Finnegan Mgmt Yes For For For The Hanover Insurance Group, Inc. THG 14-May-13 USA Annual 20-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For The Hanover Insurance Group, Inc. THG 14-May-13 USA Annual 20-Mar-13 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 01-May-13 Auto- Approved 01-May-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Aegean Marine Petroleum Network Inc ANW 16-May-13 Marshall Isl Y0017S102 Annual 28-Mar-13 Y0017S102 Elect Yiannis N. Papanicolaou as Director Mgmt Yes For For For Aegean Marine Petroleum Network Inc ANW 16-May-13 Marshall Isl Y0017S102 Annual 28-Mar-13 Y0017S102 Elect Konstantinos D. Koutsomitopoulos as Director Mgmt Yes For For For Aegean Marine Petroleum Network Inc ANW 16-May-13 Marshall Isl Y0017S102 Annual 28-Mar-13 Y0017S102 Ratify Deloitte Hadjipavlou Sofianos & Cambanis S.A. as Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 03-May-13 Auto- Approved 03-May-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Commercial Vehicle Group, Inc. CVGI 16-May-13 USA Annual 18-Mar-13 Elect Director Scott C. Arves Mgmt Yes For For For Commercial Vehicle Group, Inc. CVGI 16-May-13 USA Annual 18-Mar-13 Elect Director Robert C. Griffin Mgmt Yes For For For Commercial Vehicle Group, Inc. CVGI 16-May-13 USA Annual 18-Mar-13 Elect Director Richard A. Snell Mgmt Yes For For For Commercial Vehicle Group, Inc. CVGI 16-May-13 USA Annual 18-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Commercial Vehicle Group, Inc. CVGI 16-May-13 USA Annual 18-Mar-13 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 04-May-13 Auto- Approved 04-May-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Genco Shipping & Trading Limited G6S 16-May-13 Marshall Isl Y2685T107 Annual 18-Mar-13 N/A Elect Director Nathaniel C.A. Kramer Mgmt Yes For Withhold Withhold Genco Shipping & Trading Limited G6S 16-May-13 Marshall Isl Y2685T107 Annual 18-Mar-13 N/A Elect DirectorMark F. Polzin Mgmt Yes For Withhold Withhold Genco Shipping & Trading Limited G6S 16-May-13 Marshall Isl Y2685T107 Annual 18-Mar-13 N/A Ratify Deloitte & Touche LLP as Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 01-May-13 Auto- Approved 01-May-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction General Cable Corporation BGC 16-May-13 USA Annual 18-Mar-13 Elect Director Gregory B. Kenny Mgmt Yes For For For General Cable Corporation BGC 16-May-13 USA Annual 18-Mar-13 Elect Director Gregory E. Lawton Mgmt Yes For For For General Cable Corporation BGC 16-May-13 USA Annual 18-Mar-13 Elect Director Craig P. Omtvedt Mgmt Yes For For For General Cable Corporation BGC 16-May-13 USA Annual 18-Mar-13 Elect Director Patrick M. Prevost Mgmt Yes For For For General Cable Corporation BGC 16-May-13 USA Annual 18-Mar-13 Elect Director Robert L. Smialek Mgmt Yes For For For General Cable Corporation BGC 16-May-13 USA Annual 18-Mar-13 Elect Director John E. Welsh, III Mgmt Yes For For For General Cable Corporation BGC 16-May-13 USA Annual 18-Mar-13 Ratify Auditors Mgmt Yes For For For General Cable Corporation BGC 16-May-13 USA Annual 18-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For General Cable Corporation BGC 16-May-13 USA Annual 18-Mar-13 Amend Executive Incentive Bonus Plan Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 08-May-13 Auto- Approved 08-May-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Steel Dynamics, Inc. STLD 16-May-13 USA Annual 18-Mar-13 Elect Director Mark D. Millett Mgmt Yes For For For Steel Dynamics, Inc. STLD 16-May-13 USA Annual 18-Mar-13 Elect Director Richard P. Teets, Jr. Mgmt Yes For For For Steel Dynamics, Inc. STLD 16-May-13 USA Annual 18-Mar-13 Elect Director John C. Bates Mgmt Yes For For For Steel Dynamics, Inc. STLD 16-May-13 USA Annual 18-Mar-13 Elect Director Keith E. Busse Mgmt Yes For For For Steel Dynamics, Inc. STLD 16-May-13 USA Annual 18-Mar-13 Elect Director Frank D. Byrne Mgmt Yes For For For Steel Dynamics, Inc. STLD 16-May-13 USA Annual 18-Mar-13 Elect Director Traci M. Dolan Mgmt Yes For For For Steel Dynamics, Inc. STLD 16-May-13 USA Annual 18-Mar-13 Elect Director Paul B. Edgerley Mgmt Yes For For For Steel Dynamics, Inc. STLD 16-May-13 USA Annual 18-Mar-13 Elect Director Jurgen Kolb Mgmt Yes For For For Steel Dynamics, Inc. STLD 16-May-13 USA Annual 18-Mar-13 Elect Director James C. Marcuccilli Mgmt Yes For For For Steel Dynamics, Inc. STLD 16-May-13 USA Annual 18-Mar-13 Elect Director Gabriel L. Shaheen Mgmt Yes For For For Steel Dynamics, Inc. STLD 16-May-13 USA Annual 18-Mar-13 Elect Director James A. Trethewey Mgmt Yes For For For Steel Dynamics, Inc. STLD 16-May-13 USA Annual 18-Mar-13 Amend Executive Incentive Bonus Plan Mgmt Yes For For For Steel Dynamics, Inc. STLD 16-May-13 USA Annual 18-Mar-13 Ratify Auditors Mgmt Yes For For For Steel Dynamics, Inc. STLD 16-May-13 USA Annual 18-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Steel Dynamics, Inc. STLD 16-May-13 USA Annual 18-Mar-13 Other Business Mgmt Yes For Against Against Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 04-May-13 Auto- Approved 04-May-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Arkansas Best Corporation ABFS 21-May-13 USA Annual 22-Mar-13 Elect Director John W. Alden Mgmt Yes For For For Arkansas Best Corporation ABFS 21-May-13 USA Annual 22-Mar-13 Elect Director Fred A. Allardyce Mgmt Yes For For For Arkansas Best Corporation ABFS 21-May-13 USA Annual 22-Mar-13 Elect Director William M. Legg Mgmt Yes For For For Arkansas Best Corporation ABFS 21-May-13 USA Annual 22-Mar-13 Elect Director Judy R. McReynolds Mgmt Yes For For For Arkansas Best Corporation ABFS 21-May-13 USA Annual 22-Mar-13 Elect DirectorJohn H. Morris Mgmt Yes For For For Arkansas Best Corporation ABFS 21-May-13 USA Annual 22-Mar-13 Elect DirectorCraig E. Philip Mgmt Yes For For For Arkansas Best Corporation ABFS 21-May-13 USA Annual 22-Mar-13 Elect Director Steven L. Spinner Mgmt Yes For For For Arkansas Best Corporation ABFS 21-May-13 USA Annual 22-Mar-13 Elect Director Janice E. Stipp Mgmt Yes For For For Arkansas Best Corporation ABFS 21-May-13 USA Annual 22-Mar-13 Elect Director Robert A. Young, III Mgmt Yes For For For Arkansas Best Corporation ABFS 21-May-13 USA Annual 22-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 18-May-13 Auto- Approved 18-May-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Ferro Corporation FOE 22-May-13 USA Annual 26-Mar-13 Elect Director David A. Lorber Mgmt Yes For For For Ferro Corporation FOE 22-May-13 USA Annual 26-Mar-13 Elect Director Jeffry N. Quinn Mgmt Yes For For For Ferro Corporation FOE 22-May-13 USA Annual 26-Mar-13 Elect Director Ronald P. Vargo Mgmt Yes For For For Ferro Corporation FOE 22-May-13 USA Annual 26-Mar-13 Approve Omnibus Stock Plan Mgmt Yes For For For Ferro Corporation FOE 22-May-13 USA Annual 26-Mar-13 Ratify Auditors Mgmt Yes For For For Ferro Corporation FOE 22-May-13 USA Annual 26-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Ferro Corporation FOE 22-May-13 USA Annual 26-Mar-13 Opt Out of State's Control Share Acquisition Law Mgmt Yes For For For Ferro Corporation FOE 22-May-13 USA Annual 26-Mar-13 Reduce Supermajority Vote Requirement SH Yes Against For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 15-May-13 Auto- Approved 15-May-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Hawaiian Holdings, Inc. HA 22-May-13 USA Annual 25-Mar-13 Elecct Director Gregory S. Anderson Mgmt Yes For For For Hawaiian Holdings, Inc. HA 22-May-13 USA Annual 25-Mar-13 Elecct Director Mark B. Dunkerley Mgmt Yes For For For Hawaiian Holdings, Inc. HA 22-May-13 USA Annual 25-Mar-13 Elecct Director Lawrence S. Hershfield Mgmt Yes For For For Hawaiian Holdings, Inc. HA 22-May-13 USA Annual 25-Mar-13 Elecct Director Randall L. Jenson Mgmt Yes For For For Hawaiian Holdings, Inc. HA 22-May-13 USA Annual 25-Mar-13 Elecct Director Bert T. Kobayashi, Jr. Mgmt Yes For For For Hawaiian Holdings, Inc. HA 22-May-13 USA Annual 25-Mar-13 Elecct Director Tomoyuki Moriizumi Mgmt Yes For For For Hawaiian Holdings, Inc. HA 22-May-13 USA Annual 25-Mar-13 Elecct Director Crystal K. Rose Mgmt Yes For For For Hawaiian Holdings, Inc. HA 22-May-13 USA Annual 25-Mar-13 Elecct Director Richard N. Zwern Mgmt Yes For For For Hawaiian Holdings, Inc. HA 22-May-13 USA Annual 25-Mar-13 Ratify Auditors Mgmt Yes For For For Hawaiian Holdings, Inc. HA 22-May-13 USA Annual 25-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 08-May-13 Auto- Approved 08-May-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Royal Caribbean Cruises Ltd. RCL 22-May-13 Liberia V7780T103 Annual 25-Mar-13 V7780T103 Elect Director William L. Kimsey Mgmt Yes For For For Royal Caribbean Cruises Ltd. RCL 22-May-13 Liberia V7780T103 Annual 25-Mar-13 V7780T103 Elect Director Thomas J. Pritzker Mgmt Yes For For For Royal Caribbean Cruises Ltd. RCL 22-May-13 Liberia V7780T103 Annual 25-Mar-13 V7780T103 Elect Director Bernt Reitan Mgmt Yes For For For Royal Caribbean Cruises Ltd. RCL 22-May-13 Liberia V7780T103 Annual 25-Mar-13 V7780T103 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Royal Caribbean Cruises Ltd. RCL 22-May-13 Liberia V7780T103 Annual 25-Mar-13 V7780T103 Ratify PricewaterhouseCoopers LLP as Auditors Mgmt Yes For For For Royal Caribbean Cruises Ltd. RCL 22-May-13 Liberia V7780T103 Annual 25-Mar-13 V7780T103 Declassify the Board of Directors SH Yes Against For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 08-May-13 Auto- Approved 08-May-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Chiquita Brands International, Inc. CQB 23-May-13 USA Annual 25-Mar-13 Elect Director Kerrii B. Anderson Mgmt Yes For For For Chiquita Brands International, Inc. CQB 23-May-13 USA Annual 25-Mar-13 Elect Director Howard W. Barker, Jr. Mgmt Yes For For For Chiquita Brands International, Inc. CQB 23-May-13 USA Annual 25-Mar-13 Elect Director Clare M. Hasler-Lewis Mgmt Yes For For For Chiquita Brands International, Inc. CQB 23-May-13 USA Annual 25-Mar-13 Elect Director Edward F. Lonergan Mgmt Yes For For For Chiquita Brands International, Inc. CQB 23-May-13 USA Annual 25-Mar-13 Elect Director Jeffrey N. Simmons Mgmt Yes For For For Chiquita Brands International, Inc. CQB 23-May-13 USA Annual 25-Mar-13 Elect Director Steven P. Stanbrook Mgmt Yes For For For Chiquita Brands International, Inc. CQB 23-May-13 USA Annual 25-Mar-13 Elect Director Ronald V. Waters III Mgmt Yes For For For Chiquita Brands International, Inc. CQB 23-May-13 USA Annual 25-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Chiquita Brands International, Inc. CQB 23-May-13 USA Annual 25-Mar-13 Ratify Auditors Mgmt Yes For For For Chiquita Brands International, Inc. CQB 23-May-13 USA Annual 25-Mar-13 Reduce Supermajority Vote Requirement SH Yes Against For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 14-May-13 Auto- Approved 14-May-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Dole Food Company, Inc. DOLE 23-May-13 USA Annual 01-Apr-13 Elect Director Andrew J. Conrad Mgmt Yes For Withhold Withhold Dole Food Company, Inc. DOLE 23-May-13 USA Annual 01-Apr-13 Elect Director E. Rolland Dickson Mgmt Yes For For For Dole Food Company, Inc. DOLE 23-May-13 USA Annual 01-Apr-13 Elect Director Justin M. Murdock Mgmt Yes For For For Dole Food Company, Inc. DOLE 23-May-13 USA Annual 01-Apr-13 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 14-May-13 Auto- Approved 14-May-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Brown Shoe Company, Inc. BWS 30-May-13 USA Annual 01-Apr-13 Elect Director Ward M. Klein Mgmt Yes For For For Brown Shoe Company, Inc. BWS 30-May-13 USA Annual 01-Apr-13 Elect Director Steven W. Korn Mgmt Yes For For For Brown Shoe Company, Inc. BWS 30-May-13 USA Annual 01-Apr-13 Elect Director W. Patrick McGinnis Mgmt Yes For For For Brown Shoe Company, Inc. BWS 30-May-13 USA Annual 01-Apr-13 Elect Director Diane M. Sullivan Mgmt Yes For For For Brown Shoe Company, Inc. BWS 30-May-13 USA Annual 01-Apr-13 Elect Director Hal J. Upbin Mgmt Yes For For For Brown Shoe Company, Inc. BWS 30-May-13 USA Annual 01-Apr-13 Ratify Auditors Mgmt Yes For For For Brown Shoe Company, Inc. BWS 30-May-13 USA Annual 01-Apr-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 16-May-13 Auto- Approved 16-May-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Ingram Micro Inc. IM 05-Jun-13 USA Annual 09-Apr-13 Elect Director Howard I. Atkins Mgmt Yes For For For Ingram Micro Inc. IM 05-Jun-13 USA Annual 09-Apr-13 Elect Director Leslie Stone Heisz Mgmt Yes For For For Ingram Micro Inc. IM 05-Jun-13 USA Annual 09-Apr-13 Elect Director John R. Ingram Mgmt Yes For For For Ingram Micro Inc. IM 05-Jun-13 USA Annual 09-Apr-13 Elect Director Orrin H. Ingram, II Mgmt Yes For For For Ingram Micro Inc. IM 05-Jun-13 USA Annual 09-Apr-13 Elect Director Dale R. Laurance Mgmt Yes For For For Ingram Micro Inc. IM 05-Jun-13 USA Annual 09-Apr-13 Elect Director Linda Fayne Levinson Mgmt Yes For For For Ingram Micro Inc. IM 05-Jun-13 USA Annual 09-Apr-13 Elect Director Scott A. McGregor Mgmt Yes For For For Ingram Micro Inc. IM 05-Jun-13 USA Annual 09-Apr-13 Elect Director Alain Monie Mgmt Yes For For For Ingram Micro Inc. IM 05-Jun-13 USA Annual 09-Apr-13 Elect Director Paul Read Mgmt Yes For For For Ingram Micro Inc. IM 05-Jun-13 USA Annual 09-Apr-13 Elect Director Michael T. Smith Mgmt Yes For For For Ingram Micro Inc. IM 05-Jun-13 USA Annual 09-Apr-13 Elect Director Joe B. Wyatt Mgmt Yes For For For Ingram Micro Inc. IM 05-Jun-13 USA Annual 09-Apr-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Ingram Micro Inc. IM 05-Jun-13 USA Annual 09-Apr-13 Amend Omnibus Stock Plan Mgmt Yes For For For Ingram Micro Inc. IM 05-Jun-13 USA Annual 09-Apr-13 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 21-May-13 Auto- Approved 21-May-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Patterson-UTI Energy, Inc. PTEN 05-Jun-13 USA Annual 09-Apr-13 Elect Director Mark S. Siegel Mgmt Yes For For For Patterson-UTI Energy, Inc. PTEN 05-Jun-13 USA Annual 09-Apr-13 Elect Director Kenneth N. Berns Mgmt Yes For For For Patterson-UTI Energy, Inc. PTEN 05-Jun-13 USA Annual 09-Apr-13 Elect Director Charles O. Buckner Mgmt Yes For For For Patterson-UTI Energy, Inc. PTEN 05-Jun-13 USA Annual 09-Apr-13 Elect Director Michael W. Conlon Mgmt Yes For For For Patterson-UTI Energy, Inc. PTEN 05-Jun-13 USA Annual 09-Apr-13 Elect Director Curtis W. Huff Mgmt Yes For For For Patterson-UTI Energy, Inc. PTEN 05-Jun-13 USA Annual 09-Apr-13 Elect Director Terry H. Hunt Mgmt Yes For For For Patterson-UTI Energy, Inc. PTEN 05-Jun-13 USA Annual 09-Apr-13 Elect Director Cloyce A. Talbott Mgmt Yes For For For Patterson-UTI Energy, Inc. PTEN 05-Jun-13 USA Annual 09-Apr-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Patterson-UTI Energy, Inc. PTEN 05-Jun-13 USA Annual 09-Apr-13 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 24-May-13 Auto- Approved 24-May-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Canadian Solar Inc. CSIQ 07-Jun-13 Canada Annual 14-May-13 Elect Shawn (Xiaohua) Qu, Michael G. Potter, Robert McDermott, Lars-Eric Johansson and Harry E. Ruda as Directors Mgmt Yes For Withhold Withhold Canadian Solar Inc. CSIQ 07-Jun-13 Canada Annual 14-May-13 Approve Deloitte Touche Tohmatsu LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 29-May-13 Auto- Approved 29-May-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction PHH Corporation PHH 12-Jun-13 USA Annual 25-Mar-13 Elect Director Jane D. Carlin Mgmt Yes For For For PHH Corporation PHH 12-Jun-13 USA Annual 25-Mar-13 Elect Director Thomas P. Gibbons Mgmt Yes For For For PHH Corporation PHH 12-Jun-13 USA Annual 25-Mar-13 Elect Director Deborah M. Reif Mgmt Yes For For For PHH Corporation PHH 12-Jun-13 USA Annual 25-Mar-13 Elect Director Carroll R. Wetzel, Jr. Mgmt Yes For For For PHH Corporation PHH 12-Jun-13 USA Annual 25-Mar-13 Elect Director Jon A. Boscia Mgmt Yes For For For PHH Corporation PHH 12-Jun-13 USA Annual 25-Mar-13 Elect Director Glen A. Messina Mgmt Yes For For For PHH Corporation PHH 12-Jun-13 USA Annual 25-Mar-13 Elect Director Charles P. Pizzi Mgmt Yes For For For PHH Corporation PHH 12-Jun-13 USA Annual 25-Mar-13 Elect Director James O. Egan Mgmt Yes For For For PHH Corporation PHH 12-Jun-13 USA Annual 25-Mar-13 Elect Director Allan Z. Loren Mgmt Yes For For For PHH Corporation PHH 12-Jun-13 USA Annual 25-Mar-13 Elect Director G.J. Parseghian Mgmt Yes For For For PHH Corporation PHH 12-Jun-13 USA Annual 25-Mar-13 Elect Director Jane D. Carlin Mgmt Yes For For For PHH Corporation PHH 12-Jun-13 USA Annual 25-Mar-13 Elect Director Thomas P. Gibbons Mgmt Yes For For For PHH Corporation PHH 12-Jun-13 USA Annual 25-Mar-13 Elect Director Deborah M. Reif Mgmt Yes For For For PHH Corporation PHH 12-Jun-13 USA Annual 25-Mar-13 Elect Director Carroll R. Wetzel, Jr. Mgmt Yes For For For PHH Corporation PHH 12-Jun-13 USA Annual 25-Mar-13 Declassify the Board of Directors Mgmt Yes For For For PHH Corporation PHH 12-Jun-13 USA Annual 25-Mar-13 Ratify Auditors Mgmt Yes For For For PHH Corporation PHH 12-Jun-13 USA Annual 25-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 30-May-13 Auto- Approved 30-May-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction The Jones Group Inc. JNY 14-Jun-13 USA 48020T101 Annual 26-Mar-13 48020T101 Elect Director Wesley R. Card Mgmt Yes For For For The Jones Group Inc. JNY 14-Jun-13 USA 48020T101 Annual 26-Mar-13 48020T101 Elect Director Sidney Kimmel Mgmt Yes For For For The Jones Group Inc. JNY 14-Jun-13 USA 48020T101 Annual 26-Mar-13 48020T101 Elect Director Matthew H. Kamens Mgmt Yes For For For The Jones Group Inc. JNY 14-Jun-13 USA 48020T101 Annual 26-Mar-13 48020T101 Elect Director Gerald C. Crotty Mgmt Yes For For For The Jones Group Inc. JNY 14-Jun-13 USA 48020T101 Annual 26-Mar-13 48020T101 Elect Director Lowell W. Robinson Mgmt Yes For For For The Jones Group Inc. JNY 14-Jun-13 USA 48020T101 Annual 26-Mar-13 48020T101 Elect Director Robert L. Mettler Mgmt Yes For For For The Jones Group Inc. JNY 14-Jun-13 USA 48020T101 Annual 26-Mar-13 48020T101 Elect Director Margaret H. Georgiadis Mgmt Yes For For For The Jones Group Inc. JNY 14-Jun-13 USA 48020T101 Annual 26-Mar-13 48020T101 Elect Director John D. Demsey Mgmt Yes For For For The Jones Group Inc. JNY 14-Jun-13 USA 48020T101 Annual 26-Mar-13 48020T101 Elect Director Jeffrey D. Nuechterlein Mgmt Yes For For For The Jones Group Inc. JNY 14-Jun-13 USA 48020T101 Annual 26-Mar-13 48020T101 Elect Director Ann Marie C. Wilkins Mgmt Yes For For For The Jones Group Inc. JNY 14-Jun-13 USA 48020T101 Annual 26-Mar-13 48020T101 Elect Director James A. Mitarotonda Mgmt Yes For For For The Jones Group Inc. JNY 14-Jun-13 USA 48020T101 Annual 26-Mar-13 48020T101 Ratify Auditors Mgmt Yes For For For The Jones Group Inc. JNY 14-Jun-13 USA 48020T101 Annual 26-Mar-13 48020T101 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For The Jones Group Inc. JNY 14-Jun-13 USA 48020T101 Annual 26-Mar-13 48020T101 Amend Omnibus Stock Plan Mgmt Yes For Against Against Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 04-Jun-13 Auto- Approved 04-Jun-13 Total Shares: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction GameStop Corp. GME 25-Jun-13 USA 36467W109 Annual 02-May-13 36467W109 Elect Director JeromeL. Davis Mgmt Yes For For For GameStop Corp. GME 25-Jun-13 USA 36467W109 Annual 02-May-13 36467W109 Elect Director R. Richard Fontaine Mgmt Yes For For For GameStop Corp. GME 25-Jun-13 USA 36467W109 Annual 02-May-13 36467W109 Elect Director Steven R. Koonin Mgmt Yes For For For GameStop Corp. GME 25-Jun-13 USA 36467W109 Annual 02-May-13 36467W109 Elect Director Stephanie M. Shern Mgmt Yes For For For GameStop Corp. GME 25-Jun-13 USA 36467W109 Annual 02-May-13 36467W109 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For GameStop Corp. GME 25-Jun-13 USA 36467W109 Annual 02-May-13 36467W109 Declassify the Board of Directors Mgmt Yes For For For GameStop Corp. GME 25-Jun-13 USA 36467W109 Annual 02-May-13 36467W109 Amend Omnibus Stock Plan Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Instructor Name Date Instructed Approver Name Date Approved Available Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 20-Jun-13 Auto-Approved 20-Jun-13 Total Shares: SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John Zader, President Date August 19, 2013 * Print the name and title of each signing officer under his or her signature.
